Citation Nr: 1629392	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-48 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1997 to April 1998.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

In May 2014, the Board, in pertinent part, denied service connection for a lumbar spine disability.  The Veteran subsequently appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 memorandum decision, the Court vacated the May 2014 decision which denied service connection for a low back disability and remanded the decision back to the Board for actions consistent with the Court decision.

In February 2016, the matter was remanded by Board for additional development in accordance with the Court's decision.  There has been substantial compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a lumbar spine disorder that is related to service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Analysis

Upon entrance into service, the Veteran was in good health and no spine issues were noted on enlistment examination in January 1997.  His service treatment records (STRs) do not show any treatment, diagnosis or complaints of a lumbar spine disability.  There are entries concerning the neck and shoulder.  (The Veteran is service-connected for right shoulder and cervical spine disabilities.)  A January 1998 Report of Medical History reflects that the Veteran reported severe shoulder pain and checked the box indicating "yes" for painful joints and "don't know" for joint deformity and recurrent back pain.  The report of medical examination conducted at that same time included a normal clinical evaluation of the spine; no pertinent defects or diagnoses were noted. 

Post-service medical records include a progress note from November 2000 that assessed chronic low back pain with sciatica and noted a one-year history of progressive numbness and pain radiating down left greater than right leg to the calf.  On a May 2001 followup examination, an MRI noted mild central stenosis at L3-4, L4-5, hypertrophy of ligament and bulging disc.  No herniations and no neuroforaminal narrowing at any level.  A November 2009 VA neurology consultation described the history of the Veteran's back pain as of insidious onset approximately eight years earlier.  The Veteran reported carrying body armor and doing exercises in service and stated that he developed low back pain during service, but that it became more persistent about eight years ago.  An MRI from June 2009 revealed bulging disc at L3-4, L4-5, L5-S1 levels with minor spinal stenosis.  Subsequent treatment records show continued treatment for his lower back, to include degenerative disc disease of the lumbar spine.  The treatment records include the Veteran's report of onset of symptoms in service.

In a December 2009 statement, the Veteran stated that he fell on his back during exercises in service and received treatment and a limited physical profile.  He reported that he had additional treatment at Fort Hood and the VA medical center in Temple, Texas. 

Pursuant to the Board remand, the Veteran underwent a VA examination in April 2016.  The Veteran reported he has had back pain since early 1998.  He said he fell down while in the training.  "The pain is constant and in the lower back and radiates down to both legs..."  The Veteran reported that the pain was initially 6-7/10.  The Veteran said his pain got worse beginning in 1999 or 2000.  The pain is sharp constant 8-9/10 level now.  The pain gets to 10/10 level with prolonged sitting, raising his legs, prolonged standing, and prolonged walking.  The Veteran is now taking tramadol and gabapentin for his back pain, given by VA doctor.  His doctor sent him to pain management for local injection, but no appointment has been made yet.  He also went to see neurosurgeon in 2015 and was told he needs updated MRI.  The pain also interferes with his sexual relationship.

The Veteran started nursing school in 2015.  He was a real estate agent since he left service until 2015.  The Veteran tries to avoid prolonged sitting, raising his legs, prolonged standing, and prolonged walking to prevent pain.

The examiner reported the following after reviewing the claims file: "There is no evidence/unable to find evidence that Veteran was seen for his back pain during the service.  [The] Veteran got [a] MRI of the shoulder in the service and not [a] MRI for his back in the service as he stated."  The examiner also noted that when the Veteran was seen in November 2000, a spine X-ray done at that time showed normal results.  Later in May 2001, the examiner noted the following impression was made after an MRI: "Multilevel mild disc bulges and mild central canal stenosis from L2/3 through L4/5.  No significant foraminal narrowing is identified."

The examiner opined that the Veteran's low back condition was less likely than not related to service or any incident in service.  The examiner gave the following rationale: The "Veteran does have low back disorder/degenerative disc disease with radiculopathy.  There is no evidence/unable to find the evidence that Veteran was seen for his back pain during the service from 1997 until 1998.  [The] Veteran did report to orthopedics of his back pain in 11/2000 and got [a] MRI done which showed spinal stenosis due to degenerative disc disease...  Even though [the] Veteran has degenerative disc disease early in his life, it is unlikely that his disease is related to being in the service for close to two years, since there is no evidence that [the] Veteran was seen for his low back pain during the service.  Lumbar spinal stenosis can be caused by either congenital or acquired etiology."

The medical evidence of record does not include any opinions in support of service connection.  Service treatment records document complaints related to the shoulder and neck, but no complaints related to the back.  The Veteran's answers on the Report of Medical History completed at separation are unclear as to whether there was back pain (the Veteran indicated "don't know"), but he clearly reported right shoulder pain.  The Board finds the normal clinical evaluation of the back on examination at that time supports a conclusion that the Veteran was not having back pain.  

While there are post-service medical records noting back problems, these records begin more than a year after the Veteran's service ended and none of the records include any indication that the Veteran's current condition is related to service, including a fall in service.  The Veteran has not submitted any medical opinion that provides evidence of service connection.

The Board also considered the Veteran's lay statements.  Although lay persons are competent to provide opinions on some medical issues, the diagnosis and etiology of back conditions falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his back condition.

The Veteran's representative has argued that the Veteran should be granted service connection based on the benefit of the doubt rule.  The Board does not find that evidence is in equipoise.  The only evidence in support of service connection is the Veteran's lay opinion.  The examiner has opined that, based on a review of the evidence and medical experience, it is less likely as not that the Veteran's condition is related to service.  The examiner took into account the Veteran's entire history and reviewed the medical evidence of record.

In deciding this appeal, the competent medical records carry greater probative weight.  The treatment records establish that that the Veteran's onset of back problems was more than a year after service and not related to service; therefore, there is no link between the condition and service.  Therefore, entitlement to service connection is not warranted.

The preponderance of the medical evidence is against a finding of service connection.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


